DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/06/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/06/2021 have been fully considered but they are not persuasive. Applicant states Asterjadhi fails to disclose “wherein the at least one characteristic is one of a received signal strength indicator (RSSI), adjacent channel interference (ACI), and overlapping basic service set (OBSS)”. The examiner respectfully disagrees with applicant. First, the examiner thanks for applicant for acknowledging that Asterjadhi’s discloses total energy, energy per subcarrier per symbol, power spectral density, and signal-to-noise ratio as signal characteristics (See applicant remarks, page 8).  Received signal strength indicator (RSSI) is a measurement of power or energy of a received signal.  The examiner views energy per subcarrier or power spectral density as a measurement of power or energy of a .  

[0030] The AP 104 may suppress adjacent channel interference (ACI) in some aspects so that the AP 104 may receive UL communications on more than one channel simultaneously without causing significant analog-to-digital conversion (ADC) clipping noise. The AP 104 may improve suppression of ACI, for example, by having separate finite impulse response (FIR) filters for each channel or having a longer ADC backoff period with increased bit widths. 
[0050] The wireless device 502 may also include a signal detector 518 that may be used to detect and quantify the level of signals received by the transceiver 514 or the receiver 512. The signal detector 518 may detect such signals as total energy, energy per subcarrier per symbol, power spectral density, and other signals. The wireless device 502 may also include a DSP 520 for use in processing signals. The DSP 520 may be configured to generate a packet for transmission. In some aspects, the packet may comprise a PPDU. 
[0062] In some examples, determining a transmit power for a response message transmission based on a bandwidth ratio may be computationally less intensive as compared to some other example approaches where the transmit power may be determined, for example, based on one or more other factors (e.g., a signal to noise (SNR) based on a received message). In the examples where the transmit power determination may be based on other factors (e.g., SNR), the apparatus may need to perform more processing, calculations and/or computations for the transmit power determination as compared to the transmit power determination based on bandwidth ratio. Thus, the example approach of 



In applicant remarks (see page 9), applicant acknowledges the device can communicate using multiple bandwidths in the system of Asterjadhi.  However, Applicant states, “there is nothing in Asterjadhi that discloses that selected bandwidth is communicated to an AP by the wireless communication device.   The examiner respectfully disagree with the applicant. Asterjadhi discloses selected bandwidth for a response message, which is different from the bandwidth in soliciting message (see figure 6, steps 605 and 610). In paragraph 35, the system disclose the solicit message can from an AP and wireless device can response to solicit message. Furthermore, Asterjadhi discloses the response message may be a clear-to-send frame (see paragraph 38).   Thus, the examiner views the process of sending CTS response frame at selected bandwidth as the selected bandwidth is communicated to an AP by the wireless communication device via a request-to-send (RTS)/clear-to-send (CTS) request.  
[0035] A first wireless device (e.g., a STA or an AP) may solicit a response from a second wireless device, and the second wireless device may send the response. Thus, the first wireless device may be referred to as a soliciting device, and the second wireless device may be referred to as a responding device. In an aspect, a soliciting device may transmit a soliciting message to a responding device to solicit a response from the responding device, where the soliciting message may include a physical layer convergence protocol (PLCP) protocol data unit (PPDU). A bandwidth for transmission of the response may be the same as a bandwidth for receiving a soliciting PPDU, except for a clear-to-send (CTS) frame. For example, if a STA receives a soliciting message in a bandwidth of 160 MHz, the STA may transmit a response (in response to the soliciting message) in a bandwidth of 160 MHz. However, transmitting the response message in the same bandwidth as the bandwidth for receiving the soliciting message may not always be an optimal choice. For example, in cases where there may be a power imbalance between the transmitting STA (e.g., soliciting STA) and the receiving STA (e.g., responding STA), transmitting a response message in the same bandwidth as the bandwidth for receiving a soliciting message may cause issues. In particular, in cases of power imbalance, configuring a STA with link deficiency to transmit in a lower bandwidth may be advantageous. For example, if a responding STA has link deficiency, configuring the responding STA to send a response (in response to a soliciting message) in a bandwidth lower than a bandwidth for receiving the soliciting message may be more advantageous because more transmit power may be concentrated in a narrower bandwidth than in a broader bandwidth (e.g., because in an example of sending the response in a broader bandwidth, the transmit power may be spread out over the broader bandwidth). 

[0038] According to an aspect of the disclosure, a STA (e.g., responding STA) may select a second bandwidth for transmission of a response to a soliciting message, where the second bandwidth is different from a first bandwidth for receiving the soliciting message. In one configuration, the STA may set a transmit power for transmission of the response based on the first bandwidth and the second bandwidth. In an aspect, the response may be a control response (e.g., a clear-to-send frame). FIG. 3 is an example diagram 300 illustrating communication between a soliciting STA 302 and a responding STA 304 and processing involved in configuration of a transmit power according to an aspect of the disclosure. The interaction/communication between the soliciting STA 302 and the responding STA 304 is illustrated by the arrows between the STAs 302, 304. As illustrated, the soliciting STA 302 may transmit a soliciting message 312 (e.g., soliciting PPDU) to the responding STA 304, e.g., using a first bandwidth. In one configuration, the responding STA 304 may determine (314) a second bandwidth to be used for transmission of a response 318 to the soliciting PPDU. In such a configuration, the responding STA 304 may determine (316) a transmit power for transmission of the response 318 to the soliciting PPDU based on the first bandwidth and the second bandwidth. The responding STA 304 may transmit 

For reason set above, the examiner maintains prior art rejection of claims 1/11/18 and their dependent claims. 



Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asterjadhi et al. (US 2018/0124700).

With regard to claim 1, Asterjadhi teaches: A wireless communication device (see figure 5) comprising:
a radio frequency (RF) front end coupled to an antenna (antenna, 516) (paragraph 46); 
a wireless access point (AP) receiver module coupled to an output of the RF front end (transceiver, 514: paragraphs 49 ); and 

wherein the at least one characteristic is one of a received signal strength indicator (RSSI), adjacent channel interference (ACI), and overlapping basic service set (OBSS)  (paragraphs 50 and 62: detect such signals as total energy, energy per subcarrier per symbol, power spectral density, and other signals. The wireless device 502 may also include a DSP 520 for use in processing signals.  also see paragraphs 30  ), and 
wherein the bandwidth decision module selects a selected bandwidth for communication of wireless information from a first bandwidth operable on the antenna and a second bandwidth operable on the antenna (paragraphs 34 and 52: The bandwidth selection component 132 of the transmission management component 126 may be configured to select a second bandwidth for transmission of a response message in response to the soliciting message, the second bandwidth being different from the first bandwidth. ) and provides a configuration to the RF front end based on the selection (paragraphs 35-40: configuring/setting transmission power and bandwidth of transceiver for the response message:   In such a configuration, the responding STA 304 may determine (316) a transmit power for transmission of the response 318 to the soliciting PPDU based on the first bandwidth and the second bandwidth. The responding STA 304 may transmit power.) ,  
wherein the second bandwidth is a subset of the first bandwidth (paragraphs 53 and 59: see figure 4A), and
 wherein the selected bandwidth is communicated to an AP by the wireless communication device  via a request-to-send (RTS)/clear-to-send (CTS) request (paragraphs 35, 37,  and 38:a STA (e.g., responding STA) may select a second bandwidth for transmission of a response to a soliciting message, where the second bandwidth is different from a first bandwidth for receiving the soliciting message. In one configuration, the STA may set a transmit power for transmission of the response based on the first bandwidth and the second bandwidth. In an aspect, the response may be a control response (e.g., a clear-to-send frame).  ).

    PNG
    media_image1.png
    525
    676
    media_image1.png
    Greyscale

 
With regard to claim 11, Asterjadhi teaches (see figure 5 and figure 6): A method for selecting a communication bandwidth for wireless communication, the method comprising: 
receiving a signal (paragraphs 33, 50, and 58); 
determining at least one characteristic of the signal (paragraphs 50 and 62), 
wherein the at least one characteristic is one of a received signal strength indicator (RSSI), an adjacent channel interference (ACI), and an overlapping basic service set (OBSS) (paragraphs 50, 60, and 62); and 
selecting a selected bandwidth operable on an antenna (antenna 130) for wireless communication from a first bandwidth operable on the antenna and a 
, wherein the second bandwidth is a subset of the first bandwidth (paragraphs 52 and 59) and 
Communicating the selected bandwidth to an Access Point (AP) via a request-to-send (RTS)/ clear-to-send (CTS) request (paragraphs 35 and 38).  

    PNG
    media_image2.png
    778
    757
    media_image2.png
    Greyscale




 an input for receiving at least one characteristic of a wireless bandwidth for communication with an access point (AP), the at least one characteristic derived from one of a received signal strength indicator (RSSI), adjacent channel interference (ACI), and overlapping basic service set (OBSS) (paragraphs 39, 50, 60 and 62: 
In some examples, determining a transmit power for a response message transmission based on a bandwidth ratio may be computationally less intensive as compared to some other example approaches where the transmit power may be determined, for example, based on one or more other factors (e.g., a signal to noise (SNR) based on a received message). In the examples where the transmit power determination may be based on other factors (e.g., SNR), the apparatus may need to perform more processing, calculations and/or computations for the transmit power determination as compared to the transmit power determination based on bandwidth ratio.
); and 
an output for selecting a wireless bandwidth operable on an antenna from a plurality of bandwidths operable on the antenna (paragraphs 34 and 59-60), 
the output coupled to an operating mode notification ([[the]] OMN) frame module for generation of a signal to a radio frequency (RF) front end for receiving wireless15/637,270 CD17000August 21, 20206communication signals (response message: paragraphs 54, 64-65, and 68),
the selected the selected bandwidth communicated to an Access Point (AP) via a request-to-send (RTS)/clear-to-send (CTS) request (paragraphs 35 and 38). 

With regard to claims 3 and 12, Asterjadhi teaches: Wherein the at least one characteristic further comprises a statistic of the RSSI, ACI, or OBSS, the statistic derived from a plurality of scans of the RSSI, ACI, or OBSS (paragraphs 50 and 62). 

With regard to claims 4 and 13, Asterjadhi teaches: wherein the at least one characteristic is identified for each of the first bandwidth and the second bandwidth (paragraphs 50, 54, and 59).
With regard to claims 5 and 14, Asterjadhi teaches: wherein the second bandwidth is a required bandwidth (paragraphs 43). 
With regard to claims 6, 15, and 19, Asterjadhi teaches: wherein the first bandwidth and the second bandwidth are first and second subsets of a third bandwidth (paragraphs 43-44, and 59).  

    PNG
    media_image3.png
    618
    780
    media_image3.png
    Greyscale


With regard to claims 8, Asterjadhi teaches: wherein the bandwidth decision module selects a bandwidth at device start up (paragraphs 36 and 59). 
With regard to claims 9, Asterjadhi teaches: wherein the bandwidth decision module selects a second bandwidth during device operation, the second bandwidth different from a first bandwidth selected at device start up (paragraphs 43-44, and 59).
With regard to claims 10, Asterjadhi teaches: the communication provided to the RF front end from the bandwidth decision module is an operating mode notification (OMN) generated by an OMN frame creation module (paragraphs 34-35 and 37-38: response message).

With regard to claims 17,  Asterjadhi teaches: wherein the at least one characteristic is assigned a credit based on a comparison to the characteristic to at least one threshold for the characteristic, and wherein the bandwidth is selected based, in part, on the credit  (paragraphs 40-42, and 54).

With regard to claim 21, Asterjadhi teaches: wherein the at least one characteristic further comprises a credit assigned to at least one of the received RSSI, ACI, or OBSS (paragraphs 50 and 62).



Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asterjadhi et al. (US 2018/0124700) in view of Eliaz et al. (US 2017/0141875).

With regard to claim 2: Although Asterjadhi transmission management controls the transmission power (see figure 5: paragraphs 53 and 63), it does not explicitly teaches selected bandwidth based in part on available power remaining in a battery coupled to the wireless device.  Thus, Asterjadhi fails to teach the bandwidth decision module selects the bandwidth for communication of wireless information based, in part, on available power remaining in a battery coupled to the wireless communication device.

Description of Disclosure - DETX (78):
   [0063] Having determined the transmit power for transmission of the response message (e.g., in the manner discussed above with respect to blocks 615, 617, 619), the operation may proceed to block 620 in one configuration. At block 620, the apparatus may determine whether the determined transmit power is less than or equal to a maximum transmit power for the apparatus. The maximum transmit power for the apparatus, e.g., an upper limit of the transmit power that the apparatus may be allowed to use may be known and/or preconfigured.



Eliaz teaches wireless multimode communication that selects mode of communication based on SINR (paragraphs 26, 29 and 40), which is similar to the system of Asterjadhi. Eliaz also teaches that battery power status or battery voltage value is a factor in determining the communication mode (transmission connection) (paragraphs 36 and 43).  

 [0036] At step 206, the AP 108 (or device 101) decodes the capability message received from the device 101 (or AP 108) and determines whether to enable high-EVM communications with the device 101 (or AP 108) at the transmitter 106 and/or the receiver 104. The AP 108 (or device) can determine whether to enable high-EVM communications with the device 101 (or AP 108) based on various factors that can include network congestion; amount of interference between the devices 101; number of devices 101 admitted to the network 110; number of clients admitted to the network 110; distance between devices 101 of the 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to use to determine battery power status or battery voltage level as communication mode determining factor as taught by Eliaz in the transmission power component of Asterjadhi in order to improve power efficiency (Eliaz: paragraph 36).

Conclusion





All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCUS SMITH/Primary Examiner, Art Unit 2419